Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This action is in response to claim amendments filed 6/11/20. Claims 1-11, 16, 36, 38, and 40-45 are pending and under examination.

Claim Interpretation
	Claims such as claim 4 recite broad ranges in combination with narrow ranges, e.g., “at least 85%, at least 86%”, which in some cases leads to indefiniteness. However, the skilled artisan reading the claims would understand the metes and bounds of the claim. For example, in claim 4, the recitation of “at least 86%...or at least 99%” is superfluous; the claim encompasses a light chain that is at least 85% identical to SEQ ID NO: 5 and/or a heavy chain that is at least 85% identical to SEQ ID NO: 6, which encompasses those of a higher percent identity.
	Claims such as claims 1, 6, 11, and 16 recite an antibody comprising “a light chain and/or a heavy chain” wherein the light chain comprises certain sequences “and/or” the heavy chain comprises certain sequences. While using several alternatives, the claims are nevertheless clear. The antibody may comprise a light chain, a heavy chain, or both. Where there is only a light chain, it must comprise the sequences recited (e.g., SEQ ID NOs 7-9 in claim 1) because there is no heavy chain and so “the light chain” must comprise these sequences to be within the scope of the claim. The same is true mutatis mutandis for an antibody with only a heavy chain. Where an antibody comprises both a heavy and light chain, only one chain needs to conform to the sequence requirements, as the light chain must comprise or the heavy chain must. This allows the second chain to exist in the antibody but to be otherwise undefined.

Claim Objections
Claim 36 is objected to because of the following informalities:  the list recites both “single chain antibody” as well as “single chain fragment variable (scFv) antibody”. The scFv is defined at page 12; however there is no definition of a single chain antibody. Looking to an ordinary definition, the art appears to use this term to mean scFv; see US 20210349096 paragraph 70 and US 20140377781 paragraph 151 (form 892). As such, the terms are duplicates and one term should be removed. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 5 recites that there are no amino acid variants in SEQ ID NOs: 15-17, despite these sequences not being required by either claims 1 or 4. This is indefinite for reasons below.
Claim 5 also requires that there are no amino acid variations in SEQ ID NOs: 7-9; the phrases “amino acid variant” or “variant” are not defined in the specification and so are interpreted as meaning changes to the amino acid sequence itself, e.g., substitutions, deletions, insertions, etc. Thus, this claim fails to further limit claims 1 and 4. Claim 1 already requires the light chain comprises SEQ ID NOs: 7-9; if 
The same is true of claim 10. Claim 6 requires SEQ ID NOs: 15-17 or 18-20 and so precludes amino acid variants to these sequences, as such an antibody would not comprise the claimed sequences. This means that claim 10 offers no further limitation. Moreover, given the alternative nature of the claims, an antibody might comprise SEQ ID NOs: 15-17 only, allowing the CDRs of the other chain to be fully undefined. In this case, an antibody which does not comprise, e.g., SEQ ID NOs: 18-20, would not be subject to a limitation whereby SEQ ID NOs: 18-20 are not varied. In such a case, the sole limitation of claim 10 would be that 15-17 are not varied, which is already required of an antibody comprising SEQ ID NOs: 15-17 in claim 6.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "does not have any amino acid variants in the CDR sequences of SEQ ID NOs: 7-9 and/or 15-17".  There is insufficient antecedent basis for this limitation in the claim. Claims 1 and 4 do not recite the SEQ ID NOs: 15-17 and so there is no basis in the claims for setting forth that these CDRs do not have variants.
and/or 18-20; in this case it comprises 15-17 and so the other half of the antibody (correlated to 18-20) could be anything.
MPEP § 2173.02 (II) states that one of the purposes of examination under 35 USC § 112, second paragraph is to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. See, e.g., Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000). See also In re Larsen, No. 01-1092 (Fed. Cir. May 9, 2001) (unpublished). If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112, second paragraph, would be appropriate. See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993). In this case, it is unclear what is actually required in order to infringe the claim.
Therefore, claims 5 and 10 are indefinite.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, 16, 36, 38, and 40-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are directed to antibodies or antigen binding fragments which comprise either a heavy or light chain with their respective CDRs defined (three). Claim 45 requires these antibodies bind tau (“quantifying the antibody or antigen binding fragment thereof bound to tau”); the other claims do not explicitly recite any functional property of the antibody. Limitations from the specification are not read into the claims; however, the claims must be interpreted in light of the specification.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thus, when claiming an antibody or an antigen binding fragment, these phrases must be interpreted in light of the specification relevant to the “antigen” to which an antigen binding fragment might bind. It is clear from both claim 45 and the specification as a whole that the invention is not simply an arbitrary amino acid sequence (which would not have utility under §101), but rather antibodies and antigen binding sequences that bind tau, in particular the PHF1 epitope (example 1; p.37) or the AT8 epitope (example 3; p.38); see also the application title. The written description requirement requires a written description of the invention. Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.
In this case, the function of the antibody—what it binds—is intimately tied to the invention and required to adequately describe the invention. An adequate description of an antibody or antigen binding fragment to the skilled artisan requires more than a partial structure (three CDRs) to convey possession of a new invention which promotes the progress of the useful arts, as an antibody which does not bind or has an unknown binding target is not clearly useful. Written description issues may also arise if the knowledge and level of skill in the art would not have permitted the ordinary artisan to immediately 
In this case, antibodies generally share certain characteristics such as Fc regions or hinge regions. However, these structures are not correlated with the binding function of the antibody. The hyper variable regions (HVRs), i.e., complementarity determining regions (CDRs) of an antibody, are well established in the art as the portion of the binding region which imparts the specificity of an antibody. However, there is no way to a priori look at an antigen sequence (such as tau) and envisage the combination of six CDRs that will bind that antigen, even when provided with three such CDRs.
This is also recognized by the instant specification. At page 12, the specification notes that the “Fv” is the “minimum antibody fragment which contains a complete antigen-recognition and –binding site. This fragment consists of a dimer of one heavy- and one light-chain variable region domain in a non-covalent association”. In other words, both a heavy and light chain are required (“minimum”), yet the claims only require one or the other. While this paragraph continues by indicating that a single variable domain will bind the antigen, there is no evidence to support this statement, which is directly at odds with the statement that the heavy/light combination represents the “minimum” antibody fragment. VHH antibodies—those which bind using only a heavy chain—exist; however, they are relatively rare and there is insufficient evidence to conclude that all antibodies need only their heavy chain to bind their target, nor does the instant specification provide any objective evidence that this is the case with the claimed antibodies.
	One means of providing adequate written description and evidence of possession of a claimed genus is through providing sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The instant claims attempt to meet the written description requirement by setting forth a partial structure (three CDRs from one chain) and no more. When considering the specification to 
It is well-known in the art that specificity of an antibody—what it binds—stems from the interaction of six CDRs. This is recognized in the specification at page 12: “six hypervariable loops (3 loops each from the [heavy] and [light] chain) that contribute the amino acid residues for antigen binding and confer antigen binding specificity”. Moreover, CDRs are not generally recognized as interchangeable, such that using three CDRs from one antibody would not be reasonably expected to confer the same binding properties or even the same binding target when combined with some arbitrary other chain. For example, WO 2008068048 (cited on form 892) discloses an antibody with a heavy chain comprising three CDRs (SEQ ID NO: 2) that binds secreted aspartyl protease from Candida sp. US 20170355756 (form 892) describes the same three CDRs in the heavy chain (C10-VH3) combined with a different light chain that binds human TDP-43. There is no evidence in the instant specification that three CDRs placed in the context of any possible combination of three other CDRs, regardless of what those other CDRs are, would result in an antibody which binds an epitope of tau, nor is a single chain in isolation sufficient. Rather, such an antibody might bind tau, might bind some wholly different protein, or may be specific for nothing at all.
This is also highlighted when comparing the antibodies of US 20150196663 (form 892) to those of US 20150266947 (form 892). Both publications screened for antibodies using the same library of antibodies (Sheet’s library; ‘663 paragraphs 50, 69 and ‘947 paragraph 131). The six CDRs of ‘947 SEQ ID NO: 11 and reference scFv15 are aligned below:

    PNG
    media_image1.png
    848
    463
    media_image1.png
    Greyscale


The two antibodies share identical CDRs (e.g., CDR-L1), similar CDRs (e.g., CDR-H1, CDR-L2), and highly disparate CDR sequences (e.g., CDR-H3, CDR-L3). One could not envisage which portions of the CDRs are necessary to impart the claimed binding properties or which could be varied without affecting such properties, nor does the instant specification provide guidance to this effect. As such, the disclosure of one antibody sequence or one chain does not convey possession of other antibodies with the same binding properties; possession of the precisely defined sequence of six CDRs is required.
While the claims allow for entire variable regions to go undefined, the art recognizes that even single amino acid changes can have profound effects on an antibody. See for example Kussie (cited on form 892) who demonstrates that a single amino acid change in the heavy chain of an antibody which binds p-axophenylarsonate (Ars) completely abrogates the ability of the antibody to bind Ars but adds the functionality of binding the structurally related p-azophenylsulfonate (e.g., abstract). Second, even when provided with several related antibodies that bind the desired target, this does not represent the astronomical and potentially unknowable breadth of all possible amino acid sequences which will result in the desired binding properties. This is exemplified by the Court decision in Abbvie (Abbvie v Janssen 759 F.3d 1285 (Fed. Cir. 2014)), where Abbvie developed over 200 antibodies that shared 99.5% identity in 
The specification discloses certain specific anti-tau antibodies. However, as discussed above, without any way to determine how broad the genus of such antibodies are, there is no way to determine if these antibodies represent the full breadth of what is claimed, nor does a disclosure of anti-tau antibodies convey to the skilled artisan that Applicant invented an antibody that binds any other target.
In addition to the above, claim 36 further fails to meet the written description requirement. Claim 36 recites human antibodies. A human antibody “possesses an amino-acid sequence corresponding to that of an antibody produced by a human and/or has been made using any of the techniques for making human antibodies as disclosed herein” (p.13). According to the specification, the antibodies of the instant disclosure were generated by immunizing mice (p.37-38). Thus, none of the instant antibodies were produced by a human nor were they produced using the techniques for making human antibodies. As such, there is no description of any human antibodies in the specification, failing to convey to the skilled artisan that Applicant was in possession of such antibodies.
	Therefore, claims 1-11, 16, 36, 38, and 40-45 fail to meet the written description requirement.
	
Claims 1-11, 16, 36, 38, and 40-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for antibodies comprising the combination of all six CDRs, does not reasonably provide enablement for antibodies defined by less than six CDRs.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.

	The nature of the invention is antibodies and their use in binding tau. However, the breadth of the claims is such that only half of the required six CDRs is required by the claims. The direction or guidance by the inventor is such that all disclosed antibodies bind tau, specifically the PHF1 or AT8 epitopes as well as providing seven antibodies with fully defined variable regions, all of them comprising both a heavy and light chain. While skill in the art is high, predictability is low. The predictability in changing amino acids in a CDR as well as combining one chain from the instant anti-tau antibodies with another, undefined chain is discussed above and incorporated herein. Briefly, there is no evidence that a single chain will display the equivalent properties of the intact antibody; the breadth of potential partner chains is effectively infinite, and a single chain when combined with another chain can objectively fully alter the target of that antibody.
	The standard of an enabling disclosure is not the ability to make and test if the invention worked but one of the ability to make and use with a reasonable expectation of success. 
"[T]o be enabling, the specification.., must teach those skilled in the art how to make and use the full scope of the claimed invention without 'undue experimentation.'" Wright, 999 F.2d at 1561, 27 USPQ2d at 1513 (emphasis added), quoted in Genentech, Inc. v. Novo Nordisk, A/S, 108 F.3d 1361, 1365, 42 USPQ2d 1001, 1004 (Fed. Cir. 1997). Thus, "there must be sufficient disclosure, either through illustrative examples or terminology, to teach those of ordinary skill how to make and how to use the invention as broadly as it is claimed." In re Vaeck, 947 F.2d 488, 496 & n. 23, 20 USPQ2d 1438, 1445 & n. 23 (Fed. Cir. 1991), quoted in Enzo Biochem, Inc. v. Calgene, lnc., 188 F.3d 1362, 1372, 52 USPQ2d 1129, 1138 (Fed. Cir. 1999).
"Patent protection is granted in return for an enabling disclosure..., not for vague intimations of general ideas that may or may not be workable." Genentech, 108 F.3d at 1365, 42 USPQ2d at 1005. 
	Thus, the quantity of experimentation is clearly undue. First, others would need to determine if one chain was actually sufficient to bind tau, despite the instant specification clearly noting that both chains represent the “minimum” fragment for binding. Then, it is left to others to combine the claimed light chains with all possible heavy chain embodiments and determine for themselves if the antibody binds anything and, if so, what it binds from amongst all possible binding targets in order to fulfill the requirements of determining how to make and use the breadth of the claimed antibodies. Finally, the same would need to be performed for the claimed heavy chain; in all cases, there is no reasonable expectation of success while the prior art clearly indicates that there is no predictable outcome when doing so.
	See the decision in Rasmusson v. SmithKline 413 F.3d 1318, 1325 (Fed. Cir. 2005) which stated:
“Thus, at the end of the day, the specification, even read in the light of the knowledge of those skilled in the art, does no more than state a hypothesis and propose testing to determine the accuracy of that hypothesis. That is not sufficient. [Citation omitted.] ‘If mere plausibility were the test for enablement under §112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked.’” 

	Therefore, claims 1-11, 16, 36, 38, and 40-45 are not fully enabled.

Allowable Subject Matter
	The portion of the claims drawn to where both the heavy and light chain are required and where those heavy and light chain CDRs are required to comprise the claimed sequence combinations are allowable over the prior art. No art anticipating the instant claims was discovered. As above, the invention of an antibody stems from the unpredictable nature of the CDR structure/function correlation. Without 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045. The examiner can normally be reached M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/             Primary Examiner, Art Unit 1649